Per Curiam.
Legal questions were first dealt with in the opinion of Mr. Justice Parker in the court below, so as to lay a foundation for the consideration of the facts, and those questions were, in our opinion, rightly decided. As there was evidence to support the finding of facts made by the Supreme Court, that finding is not reviewahle-in this court.
The judgment under review will be affirmed.
For affirmance—The Chancellor, Garrison, Swayze, Trenchard, Bergen, Black, White, Heppbniteimer, Williams, Taylor, Gardner, JJ. 11.
For reversal—Hone.